DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed 3/14/22 has been entered.  Claims 1, 3 and 10- 12 are amended.  Claim 2 is canceled.  Claims 1, 3- 4 and 6- 12 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to the claims has changed the scope of the claims, requiring a new rejection using a modified interpretation of the prior art reference(s).
In response to applicant’s arguments on p. 6 of applicant’s Remarks, filed 3/14/22 that Eskuri does not disclose a spirally-arranged protruding portion provided on an outer peripheral surface of the tapered portion and the distal-end portion because the Eskuri reference defines a distal tip member (32) that does not appear to have a thread thereon, the Office respectfully submits that the examiner is not bound by a prior art reference’s terminology and that because applicant merely claims different portions of a unitary device, a different interpretation of the Eskuri reference still discloses a distal-end portion (DEP) (See Annotated Fig. 8) that reads over the claims as written.  It is noted that applicant’s claim, as written, does not require that the distal-end portion have a substantially constant outer diameter (See Applicant’s Specification at Ps. [0022], [0040] - -support for a substantially constant outer diameter of the distal-end portion).
In response to applicant’s argument on p. 7 of applicant’s Remarks, filed 3/14/22 that because the guidewire of Abele has an “enlarged tip,” it would not have been obvious to a person having ordinary skill in the art to modify the  distal tip member (32) associated with Eskuri, the Office respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Able teaches that the general concept of a flat (smooth) surface similar to applicant’s distal-end portion 6 shown in Fig. 2 of the application, is known in the art and as such, it would have been obvious to modify the distal-end portion associated with Eskuri to be smooth.
Claim Objections
Claim 6 is objected to because of the following informalities:  lines 1- 2 ‘wherein the wire of the inner coil is wound in a direction opposite to the wire of the outer coil’ should be amended to - - wherein the wire of the inner coil is wound in a direction opposite to a direction in which the wire of the outer coil is wound - -  to emphasize that the comparison is between two directions.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  lines 1- 3 ‘wherein the outer coil has gaps between each adjacent winding of the outer coil along the longitudinal axis in at least a portion of the outer coil that includes the first position and the second position’ should be amended to - - wherein the outer coil [[has]] gaps between each adjacent winding of the outer coil along the longitudinal axis are in at least a portion of the outer coil that includes the first position and the second position - - to remove any ambiguity as to whether applicant is introducing additional outer coil gaps separate and distinct from the ones recited in claim 1.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  lines 18- 20 ‘the second position being located distal to the first position in a distal end side of the hollow shaft’ should be amended to - - the second position being located distal to the first position in [[a]] the distal end side of the hollow shaft - - since a distal end side of the hollow shaft was introduced in lines 2- 3 of the claim and since it is clear applicant is intended to refer to the same distal end side of the hollow shaft.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 11 and 12 both recite, “wherein the distal-end portion has a tubular hollow shape and a smooth outer surface.”  However, independent claims 1 and 10, at lines 9- 10, both require an outer coil be provided on an outer peripheral surface of the distal-end portion.  While Fig. 2 shows a distal-end portion 6 that has a flat (smooth) surface (See applicant’s Specification at P. [0040]), the original disclosure does not have support for an embodiment having an outer coil be provided on an outer peripheral surface of the distal-end portion that is also smooth.  It is noted that Fig. 1 shows an embodiment having an outer coil be provided on an outer peripheral surface of the distal-end portion (3E), but there is no suggestion or teaching that the distal-end portion (3E) is smooth (P. [0022] - - distal portion 3E is located at the distal end side of the tapered portion 3D, and extends distally from a distal end of the tapered portion 3D).
Claims 11- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 11 and 12 both recite, “wherein the distal-end portion has a tubular hollow shape and a smooth outer surface.”  However, independent claims 1 and 10, at lines 9- 10, both require an outer coil be provided on an outer peripheral surface of the distal-end portion.  As noted above, applicant’s disclosure includes the embodiment of Fig. 2 that shows a distal-end portion 6 that has a flat (smooth) surface (See applicant’s Specification at P. [0040]) without any outer coil provided thereon.  In light of the Specification and figures, it is unclear how the distal-end portion can have a spirally-arranged protruding portion on its outer peripheral surface and still be “smooth” as required by the amended claims.  Since the claims cannot include contradictory limitations, for the purposes of examination of claims 11 and 12, claim 1, at lines 9- 10 is interpreted as - - a spirally-arranged protruding portion provided on an outer peripheral surface of the hollow shaft tapered portion 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 7 and 9- 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskuri (US Pub. No. 2008/0097247 A1).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).  Eskuri and Jacobsen were cited in the Final Office Action, mailed 8/03/21.

    PNG
    media_image1.png
    864
    868
    media_image1.png
    Greyscale

Regarding claim 1, Eskuri discloses a dilator comprising:
a hollow shaft (820) (Fig. 8) having an outer diameter that is smaller at a distal end of the hollow shaft (822) (Fig. 8) than at a proximal end of the hollow shaft (824) (Fig. 8) (Ps. [0038], [0044] - - hollow shaft (820) tapers distally to the distal end of the tubular member; since common reference numbers indicate similar structure, core member 30 may be absent, and/or the hollow shaft (820) may extend to the proximal end 18 of the guidewire 810); the hollow shaft (820) comprising: 
a tapered portion (TP) (See Annotated Fig. 8 - - area in between the first and second dashed lines represented by double arrows) having an outer diameter that decreases toward a distal end of the tapered portion (TP); and 
a distal-end portion (DEP) (See Annotated Fig. 8 - - area right of second dashed line) located distal to the tapered portion (TP) and having a maximum outer diameter that is equal to the outer diameter of the tapered portion (TP) at the distal end of the tapered portion (TP) (it is noted that the claim does not require that the distal-end portion have a substantially constant outer diameter (See Applicant’s Specification at Ps. [0022], [0040]));
a spirally-arranged protruding portion (860) (Fig. 8) provided on an outer peripheral surface of the tapered portion (TP) and the distal-end portion (DEP), the spirally-arranged protruding portion (860) protruding radially outward from the hollow shaft (820) and having gaps (G) (See Annotated Fig. 8 showing arrows at gaps in between windings of spirally-arranged protruding portion (860)) between adjacent portions of the spirally-arranged protruding portion (860) along a longitudinal axis of the hollow shaft (“A”) (See Annotated Fig. 8) (Ps. [0038], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which has a constant pitch); and
a grip portion (Jacobsen reference number 212, Fig. 1; P. [0056] - - the proximal end of guidewire being mounted in a conventional pin vise type torquing chuck 212 is interpreted as a grip portion) provided at the proximal end of the hollow shaft (820) (Ps. [0028], [0044] - - since common reference numbers indicate similar structure, it is noted that hollow shaft (820) may extend to the proximal end 18 of the guidewire 10),
wherein:
the dilator is adapted and dimensioned to expand a hole formed in the wall of the digestive tract by first being pressed against the hole, and then being pushed and rotated thereinto (See Fig. 8) (Ps. [0044], [0049] - - given the tapered, conical shape having wire thread and the nickel-titanium alloy material of the disclosed device, the Office respectfully submits that Eskuri’s dilator is capable of expanding a hole formed in the wall of the digestive tract by first being pressed against the hole, and then being pushed and rotated thereinto),
the outer diameter of the hollow shaft (D1) (See Annotated Fig. 8) is larger at a first position of the hollow shaft (P1) (See Annotated Fig. 8) along the longitudinal axis (“A”) than at a second position of the hollow shaft (P2) (See Annotated Fig. 8) along the longitudinal axis (“A”), the second position (P2) being located distal to the first position (P1) in a distal end side of the hollow shaft (822),
an inclination angle (A1) (See Annotated Fig. 8) of the spirally-arranged protruding portion (860) with respect to the longitudinal axis is less than 90°, and is different at the second position (P2) than at the first position (P1) (See Annotated Fig. 8), and
the spirally-arranged protruding portion (860) includes an outer coil having a wire wound around on the outer peripheral surface of the hollow shaft (820) (Ps. [0039], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which is a wire, a strip of solder, or a spring or coil).
Regarding claim 3, Eskuri further discloses wherein pitches of the spirally-arranged protruding portion (860) are constant in the tapered portion (TP) (See Annotated Fig. 8) (Ps. [0038], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which has a constant pitch).
Regarding claim 7, Eskuri further discloses wherein the inclination angle of the spirally-arranged protruding portion (860) with respect to the longitudinal axis (“A”) is smaller at the second position (A2, P2) than at the first position (A1, P1) (See Annotated Fig. 8).
Regarding claim 9, Eskuri further discloses wherein the outer coil (860) has gaps (G) (See Annotated Fig. 8) between each adjacent winding of the outer coil (860) along the longitudinal axis (“A”) in at least a portion of the outer coil (860) that includes the first position (P1) and the second position (P2) (See Annotated Fig. 8).
Regarding claim 10, Eskuri discloses a dilator comprising:
a hollow shaft (820) (Fig. 8) having an outer diameter that is smaller at a distal end of the hollow shaft (822) (Fig. 8) than at a proximal end of the hollow shaft (824) (Fig. 8) (P. [0044] - - hollow shaft (820) tapers distally to the distal end of the tubular member), the hollow shaft (820) comprising: 
a tapered portion (TP) (See Annotated Fig. 8) having an outer diameter that decreases toward a distal end of the tapered portion (TP); and 
a distal-end portion (DEP) (See Annotated Fig. 8) located distal to the tapered portion (TP) and having a maximum outer diameter that is equal to the outer diameter of the tapered portion (TP) at the distal end of the tapered portion (TP) (it is noted that the claim does not require that the distal-end portion have a substantially constant outer diameter (See Applicant’s Specification at Ps. [0022], [0040]));
an outer coil (860) (Fig. 8) provided on an outer peripheral surface of tapered portion (TP) and the distal-end portion (DEP); and 
a grip portion (Jacobsen reference number 212, Fig. 1; P. [0056] - - the proximal end of guidewire being mounted in a conventional pin vise type torquing chuck 212 is interpreted as a grip portion) provided at the proximal end of the hollow shaft (820),
wherein:
the dilator is adapted and dimensioned to expand a hole formed in the wall of the digestive tract by first being pressed against the hole, and then being pushed and rotated thereinto (See Fig. 8) (Ps. [0044], [0049] - - given the tapered, conical shape having wire thread and the nickel-titanium alloy material of the disclosed device, the Office respectfully submits that Eskuri’s dilator is capable of expanding a hole formed in the wall of the digestive tract by first being pressed against the hole, and then being pushed and rotated thereinto),
the outer diameter of the hollow shaft (D1) (See Annotated Fig. 8) is larger at a first position of the hollow shaft (P1) (See Annotated Fig. 8) along the longitudinal axis of the hollow shaft (“A”) than at a second position of the hollow shaft (P2) (See Annotated Fig. 8) along the longitudinal axis (“A”), the second position (P2) being located distal to the first position (P1) in a distal end side of the hollow shaft (822),
the outer coil (860) has gaps (G) (See Annotated Fig. 8) between adjacent windings each adjacent winding of the outer coil (860) along the longitudinal axis (“A”) in at least a portion of the outer coil (860) that includes the first position (P1) and the second position (P2), and
a winding angle of the outer coil (860) with respect to the longitudinal axis (“A”) is different at the second position (A2, P2) than at the first position (A1, P1) (See Annotated Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of Jacobsen et al. (US Pub. No. 2003/0069522 A1).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).
Regarding claim 4, Eskuri discloses the apparatus of claim 1, but Eskuri does not specifically disclose 
(claim 4) an inner coil having a wire wound around into a hollow shape.
However, Jacobsen, which is incorporated by reference in P. [0037] to Eskuri, teaches a medical device that navigates like a guidewire, but once in place, performs many or all of the functions that a catheter may perform, including crossing an occlusion in a vessel (Jacobsen - - P. [0049]), having a hollow shaft (514) (Figs. 13, 18- 21)
(claim 4) wherein the hollow shaft (514) includes an inner coil (508, 532, 538) (Figs. 13, 15- 18) having a wire wound around into a hollow shape (Ps. [0084] - [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Eskuri by adding an inner coil having a wire wound into a hollow shape taught by Jacobsen such that the hollow tubular inner coil is disposed over the core member and under the hollow shaft associated with Eskuri because it would provide a constant outer coil diameter such that the “carrying capacity” for torque may be equal (Jacobsen - - P. [0089]).  The motivation for the modification would have been to avoid an inefficiency in the transmission of torque caused by the mis-match of the tapered core member and the hollow shaft, thereby maintaining continuous transmission of torque across the entire length of the device (Jacobsen - - P. [0089]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of Jacobsen et al. (US Pub. No. 2003/0069522 A1) as applied to claim 4 above, and further in view of Mische (US Pat. No. 5,211,636).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).  Mische was cited in the Final Office Action, mailed 8/03/21.
Regarding claim 6, Eskuri in view of Jacobsen discloses the apparatus of claim 4, but Eskuri in view of Jacobsen does not disclose
(claim 6) wherein the wire of the inner coil is wound in a direction opposite to the wire of the outer coil.
However, Mische teaches a guidewire having a hollow shaft (26) (Figs. 2- 3), an outer coil (24) (Figs. 2- 3), an inner coil (28) (Figs. 2- 3) and a core member (30) (Figs. 2- 3)
(claim 6) wherein the wire of the inner coil (28) is wound in a direction opposite to the wire of the outer coil (24) (See Fig. 2) (Col. 3, l. 42- 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Eskuri in view of Jacobsen such that the wire of the inner coil is wound in a direction opposite to the wire of the outer coil as taught by Mische because it would improve the torque transmission characteristics of the device (Mische - - Col. 3, l. 42- 46).  The motivation for the modification would have been to provide for a more steerable device (Mische - - Col. 1, l. 52- 68).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of To (US Pub. No. 2011/0098531 A1).  To was cited in the Final Office Action, mailed 8/03/21.
Regarding claim 8, Eskuri discloses the claimed invention except for wherein the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is larger at the second position than at the first position.  To sets forth that the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is a result effective variable, wherein parameters of the one or more threaded regions for a dilator, including the helix angle (inclination angle), may be independently selected depending in part on the mechanical characteristics of the tissues to be dilated (Ps. [0029], [0138] - [0139]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis to be larger at the second position than at the first position, for the purpose of penetrating specific tissues such that, when the distal end of dilator reaches the tissue and the threads engage the tissue, the operator may stop pushing axially but instead, start rotating the dilator for a more controlled advancement, in order to provide an enlarged pathway for other surgical instruments to reach the target treatment area (Ps. [0131], [0138]- [0139] - - a dilator may comprise more than two threaded regions. Parameters of the threads at each region may be independently selected depending on the procedures where the dilator may be used), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of Abele et al. al. (US Pat. No. 5,303,714).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).
Regarding claims 11- 12 in view of the rejection under 35 U.S.C. §112(b) (for the purposes of examination of claims 11 and 12, the distal-end portion disclosed by Eskuri is interpreted as being the distal tip (32)), Eskuri discloses the apparatus of claim 1 and 10 respectively, Eskuri further disclosing a distal tip member 32 disposed at the distal end of the hollow shaft (822) (See Fig. 8), the distal tip member 32 may be any of a broad variety of suitable structures, for example, a solder tip, a weld tip, a pre-made or pre-formed metallic or polymer structure, or the like, that is attached or joined to the distal end of the hollow shaft (822) using a suitable attachment technique (Ps. [0028], [0044] - - common reference numbers indicate similar structure), Eskuri does not disclose 
(claims 11- 12) wherein the distal- end portion has a tubular hollow shape and a smooth outer surface.
However, Abele teaches a dilating guidewire (250) for crossing occlusions in blood vessels in the same field of endeavor
(claims 11- 12) wherein the dilator further comprises: a distal-end portion (251) (Fig. 9) provided at the distal end of the hollow shaft (250) (Fig. 9) (Col. 3, l. 49- 50 - - the guidewire is a hollow material, e.g., a superelastic alloy; “at the distal end of the hollow shaft” is interpreted as being located anywhere along the distal half of the hollow shaft (250)), the distal- end portion (251) having a tubular hollow shape and a smooth outer surface (See Fig. 9) (Col. 7, 54- 64 - - enlarged lubricious tip 251 has a constant outer diameter; since fixed outer sleeve 252 and guidewire 250 extend longitudinally within tip 251, tip 251 is interpreted as hollow; since tip 251 is lubricious with constant outer diameter, tip 251 is interpreted as having a smooth outer surface; it is noted that Abele is used for the teaching of a smooth distal end tip and is not bodily incorporated into the Eskuri reference).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the distal tip member associated with Eskuri such that it has a tubular hollow shape and a smooth outer surface because it would provide an enlarged resilient tip portion having a lubricious outer surface shaped and constructed to penetrate the occlusion (Abele - - Col. 1, l. 21- 33).  The motivation for the modification would have been to minimize the likelihood that the guidewire could perforate the lumen wall while facilitating passage through the occlusion by a gradual enlargement of the occluded area (Abele - - Col. 6, l. 35- 56).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771